Grant, J.
(dissenting). There is no dispute as to the material facts in this case. Upon one point only, to be hereinafter noted, is there any conflict of evidence. After the execution of the contract of sale, Blodgett & Byrne, through the boom company, delivered to the defendants the 30,000 logs specified in the contract. They sawed and dead piled the lumber as it was sawed *577from them on their docks. They sold the entire cut, and 2,882,602 feet had been shipped by their vendees. The bills of sale executed by defendants to their vendees were as follows:
“Sold to * * * on dock at Muskegon, Mich., the following lumber: About * * * feet [here follows the description.] Terms: * * * To be tallied by * * *. Expense of tallying to be equally divided.”
It was the custom, without reference to any contract, to tally the lumber when shipped. An inspector had been agreed upon, and, as the lumber sold by defendants was loaded on board the vessels, the inspector rendered a duplicate certificate, one to Blodgett & Byrne and the other to defendants. Blodgett & Byrne paid for the 'inspection, one-half of which was charged by defendants to their vendees, and was paid by them. The master of the vessel loaded the lumber from the dock, and defendants’ vendees paid for loading.
It is conclusively shown that Blodgett & Byrne had fully performed their contract; that the delivery of the subject-matter of the contract -was full, complete, and final; that after delivery they had no control or dominion over the property; that they had surrendered possession, and all right of possession; and that the defendants had taken the entire control of and dominion over it, and had sold it, not as the agents of Blodgett & Byrne, but as the owners of the property themselves. Under the final clause in the contract, “ Terms, 60 days from date of shipment, which shall be made promptly as fast as cargo is cut and dead piled on your dock,” defendants were clothed with the right to sell the lumber. They possessed this right by virtue of their ownership, and not as the agents of Blodgett & Byrne. No question of agency is involved. The relation of vendor and vendee *578was the only one contemplated by the parties by their contract or their conduct.
It is insisted by defendants that the case of Lingham v. Eggleston, 27 Mich. 321, is conclusive of this case in their favor. That case is recognized as the leading one in this State, and the principles there enunciated will be recognized as the law. No doubt exists as to the law, but the difficulty lies in adapting the peculiar facts of each case to the law. An examination of the contract in that case and the contract in the present case will show that they differ in several material and important particulars. The most important difference is that there no delivery had been made. The lumber was to be delivered on board the cars. The vendor had not parted with either possession or control, nor had the vendeesassúmed control over it. There was nothing upon the face of the contract to show any intent that title should pass before delivery. The fact of delivery in these cases is always important, and in most cases conclusive. It will be profitable to refer to some of the language of this Court in considering the present case. In Lingham v. Eggleston it is said:
“ The most important fact indicative of an intent that title shall pass is generally-that of delivery. If the goods be completely delivered to the purchaser, it is usually very strong, if not conclusive, evidence of intent that the property shall vest in him, and be at his risk, notwithstanding weighing, measuring, inspection, or some other act is to be done afterwards.”
In Byles v. Colier, 54 Mich. 1, it is said:
“The title might pass even without delivery, if the property were sufficiently identified, and even though something remain to be done to fit it for delivery.”
See the authorities there cited. The delivery in that *579case was held to be all that the contract contemplated.
In Jenkinson v. Monroe, 61 Mich. 454, it is said:
“A person had been selected to measure the lumber before shipping, and there was nothing remaining to be done by the plaintiff. * * * The lumber was ready to ship when defendant was ready to take it, and the portion shipped by defendant was loaded without the knowledge of the plaintiff. * * * There was nothing further to be done in which both parties had to concur, or in which the plaintiff had a right to take part under the agreement. The amount of mill culls and Norway was insignificant, and the sorting of the same from the white pine lumber of other grades than mill culls was to be done by Bichardson. The piling on the dock seems to have been intended by both parties as a delivery of the lumber to defendant, who could thereafter ship it without reference to plaintiff.”
It is said in Wagar v. Railroad Co., 79 Mich. 648:
“No principle is more uniformly settled than that title passes by a sale of personal property, where such is the meaning of the acts of the parties; and it is equally well settled that, where nothing remains to be done by the vendor, title passes.”
The above.are weli-considered cases, and contain numerous citations to the authorities. See, also, Sandler v. Bresnaham, 53 Mich. 567; Grant v. Bank, 35 Id. 515; Adams Mining Co. v. Senter, 26 Id. 73. Under these decisions I think the title had passed, and the court correctly directed a verdict for the plaintiff.
I think the present case is expressly ruled by Jenkinson v. Monroe, supra. It is true that there the contract was for “all the lumber to be cut from a lot of logs, marked ^Diamond J/” but when delivery has taken place it is of no consequence whether the' contract is for the whole or a portion of a given mass. No- difficulty existed in determining the amount of the lumber dead - piled upon the •dock at the time of the fire. The amount and value were agreed upon at the trial.
*580The defendants gave evidence tending to show that at one time one Gray, who was in the employ of Blodgett & Byrne, told them that if they were cross-piling the lumber Blodgett & Byrne would place some insurance upon it; but if they were dead piling it, and would ship it away soon, Blodgett & Byrne would run their chances, and not take any insurance. This is denied by Gray, and forms the only dispute of fact in the case. If, however, Gray did make such a statement, and was authorized • to make it, I do not think this can be held to change the plain terms of the contract, and its complete execution by the plaintiff.
Judgment should be affirmed.